Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161406(58)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 161406                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 344717
                                                                     Kent CC: 18-000119-FC
  DORIAN WARNER COLLIER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on August 13, 2020, is accepted as
  timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020

                                                                                Clerk